—In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her notice of appeal and brief, from so much of an order of disposition of the Family Court, Queens County (Sparrow, J.), dated June 15, 1993, as, upon a fact-finding order of the same court, dated January 7, 1993, made after a hearing, found that Shameka W. had been sexually abused by her maternal grandfather and neglected and derivatively abused by her mother. The appeal from the order of disposition brings up for review the fact-finding order.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The determinations by the Family Court that Shameka’s maternal grandfather had sexually abused her and that the appellant had neglected and derivatively abused Shameka are supported by a preponderance of the evidence (see, Family Ct *701Act § 1046 [b] [i]; Matter of Nicole V., 71 NY2d 112, 117). Moreover, notwithstanding the appellant’s claims to the contrary, Shameka’s out-of-court statements regarding the maternal grandfather’s abuse were sufficiently corroborated by, inter alia, Shameka’s use of dolls to reenact the sexual abuse (see, Matter of Josephine G., 218 AD2d 656; Matter of Racielli C., 215 AD2d 477).
The appellant’s remaining contentions are without merit. Rosenblatt, J. P., Miller, Ritter and Friedmann, JJ., concur.